IN THE SUPREME COURT OF THE STATE OF DELAWARE

KENNETH E. RANDOLPH,
Petitioner BeloW- No. 694, 2015
Appellant,
v. Court BeloW_Superior Court

for the State of Delaware
STATE OF DELAWARE BOARD OF
PAROLE, et al. , C.A. No. Nl 5M-04-060
Respondents Below-
Appellees.

¢01¢00000€»03¢0'3000¢00€0>00000¢€0>000

Submitted: December 2, 2016
Decided: February 6, 2017

Before STRlNE, Chief Justice; HOLLAND and SEITZ, Justices.
0 R D E R

This 6th day of February 2017, upon consideration of the parties’ briefs and
the record on appeal, it appears to the Court that:

(l) The appellant, Kenneth Randolph, filed this appeal from the Superior
Court’s order, dated December 3, 2015, dismissing his petition for a Writ of
mandamus. Randolph’s amended petition for a Writ, filed on May 22, 2015, and
his amended prayer for relief, filed on August 24, 2015, requested the Superior
Court to direct the defendants to reinstate his parole, to place him on Tier I of the
sex offender registry, to reinstate his good time credits, and to award him $500,000

in compensatory damages, and $500,000 in punitive damages Because Randolph

cannot establish a clear legal right to the requested relief`, we find no error in the
Superior Court’s dismissal of his complaint However, we have concluded that, in
the interests of justice, this matter should be remanded to the Superior Court for the
appointment of counsel and leave to file an amended complaint

(2) In 1980, Randolph pled guilty to one count of rape and was sentenced
to life imprisonment He was released on parole in 1993. On March 27, 2014,
Randolph was arrested on multiple criminal charges, including drug and weapon
offenses. According to Randolph, he had a preliminary hearing before the Board
of Parole (“the Board”) in April 2014, at which Randolph requested the Board to
defer his final revocation hearing until his new criminal charges were resolved. On
July 29, 2014, Randolph alleges that the Board held his final revocation hearing,
without giving him any prior notice, before his criminal charges were resolved.
Although a motion to dismiss his new criminal charges had been filed in the
Superior Court on July 15 , 2014 and remained pending, the Board held the hearing,
after which it found him in violation of his parole and ordered him to serve the
remainder of his sentence in prison, with leave to re-apply for parole in forty-eight
months. On November 13, 2014, the Superior Court dismissed the drug and
weapon charges against Randolph because of the State’s failure to prosecute.

(3) Five months later, on April 10, 2015, Randolph filed a one-page

petition for a writ of mandamus against the Board of Parole and its chair, David

Henderson, asserting that the defendants had violated his Sixth and Fourteenth
Amendment rights at the July 2014 parole revocation hearing. ln May 2015,
Randolph amended his petition and named additional defendants, including a
former chair of the Board and two of Randolph’s former parole officers, who were
involved in Randolph’s earlier parole violation hearings in 1999, 2005, and 2012.

(4) Randolph’s petition and amended petition asserted that his 2014
revocation hearing was unfair because he did not receive notice of the hearing and
have an opportunity to prepare. He also asserted that the Board erred at the 2014
hearing by relying upon his previous violation history because his earlier parole
violations were based on false evidence. Randolph’s petition requested the
Superior Court to reinstate his parole and good time, to place him on Level I of the
sex offender registry, and to award him $1 million in compensatory and punitive
damages.

(5) The State filed a motion to dismiss Randolph’s petition on multiple
grounds. On December 2, 2015, the Superior Court held a hearing on the State’s
motion. At the conclusion of the hearing, the judge announced on the record that
the State’s motion to dismiss would be granted because Randolph had failed to
establish that the Board had a non-discretionary duty to grant him parole after the

underlying criminal charges were dismissed. This appeal followed.

(6) On appeal, Randolph contends that the Board abused its discretion by
holding his parole violation hearing before his underlying criminal charges were
resolved. He also contends that there was insufficient evidence to prove that he
violated parole and that the Board violated his due process rights. The State
asserts, among other things, that the Superior Court properly dismissed Randolph’s
petition for a writ of mandamus for failing to state a claim upon which relief could
be granted.

(7) A writ of mandamus is an extraordinary remedy that the Superior
Court may issue to a state agency or official to compel the performance of a non-
discretionary duty to which the petitioner has established a clear legal rightl In
cases involving the Board of Parole, the Superior Court has an obligation to ensure
that the process afforded to the parolee comports with the minimum requirements
of due process set forth in Morrissey v. Brewer.2 The Board’s final decision to
revoke or continue parole, however, is entirely discretionary and is not subject to

mandamus relief.3

 

l 10 Del. C.§ 564 (2013); Clough v. State, 686 A.2d 158, 159 (Del. 1996).

2 Morrissey v. Brewer, 408 U.S. 471, 489 (1972) (holding that the minimum requirements of due
process for parole revocation hearings are: (i) notice of the claimed violations; (ii) disclosure to
the parolee of the evidence against him; (iii) an opportunity to be heard in person and present
evidence; (iv) the right to confront and cross-examine witnesses against him; (v) a neutral and
detached hearing body; and (vi) a written statement of the reasons for revoking parole). See also
White v. State, 2007 WL 1138470 (Del. Apr. 18, 2007).

3 Woods v. Williams, 2007 WL 773383, *2 (Mar. 15, 2007) (citing Semick v. Det. of Correctz`on,
477 A.2d 707, 708 (Del. 1984)).

(8) In this case, although Randolph contends that he was not given notice
of the revocation hearing or allowed to call witnesses,4 the relief he requested was
not a new parole hearing but the reinstatement of his parole and $1 million in
damages, among other things. A close reading of the record reveals that
Randolph’s true complaint is that the Board found him guilty of violating his
parole for committing a new criminal offense5 even though the underlying criminal
charges were later dismissed. As the Superior Court correctly held, however, the
Board may revoke a defendant’s parole on the ground that he committed a new
crime even if the criminal charges are dismissed or the defendant is acquitted.6
Under the circumstances, Randolph cannot establish a clear legal right to the
reinstatement of his parole or to monetary damages. As such, the Superior Court
acted within its discretion When it dismissed his petition for a writ of mandamus

(9) Nevertheless, Randolph has raised significant due process issues. The
Board of Parole’s own rules provide that the alleged offender is entitled to the

following rights:

 

4 Randolph’s own documentation contradicts his factual assertion that he was not permitted
enough time to prepare for the hearing and have witnesses appear on his behalf. ln the appendix
to his opening brief, Randolph includes a December 15, 2014 letter from the Board, which
reflects that the Board gave Randolph the opportunity to postpone the July 2014 hearing but that
the hearing went forward with Randolph’s consent

5 The Board also found that Randolph had violated his parole by failing to report a change of
address or employment to his parole officer within 72 hours.

6 See Dz`az v. State, 2015 WL 1741768, *3 (Del. Apr. 15, 2015).

0 advanced written notice of the time and place of the hearing,
and of specific parole violations;
0 a written copy of charges;
0 presence of counsel of choice or to have counsel appointed;
0 an opportunity to be heard in person and to present evidence
and/or witness and for a limited right to cross-examine
Witnesses;
0 a timely, written decision.
With the assistance of counsel, Randolph can ascertain the factual record and
present an amended complaint in a proper procedural posture, if such a complaint
is deemed by counsel to be appropriate7
NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior
Court is AFFIRMED without prejudice. This matter is remanded to the Superior
Court for the appointment of counsel and leave to file an amended complaint

BY THE COURT:

/\~A(W

Justice

 

7 Counsel for Randolph is not constrained by this option. If, for example, counsel concludes that
seeking a new hearing before the Board is the preferable first option, or another course of action,
counsel is, of course, free to take a different course.